DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 09/14/2022. Claims 1-13 were pending. Claims 1, 4 were amended. Claims 14-15 were cancelled.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 depends on claim 1. In lines 4-5 of claim 1, the applicants recited “wherein at least one of the cut pieces or at least one cutting pattern is only partially included in the repeating section” (emphasis added).  However, in line 5-6 of claim 4, applicants tried to broaden the claim by recited “wherein at least one of the cutting piece or a cutting pattern is partially included in the section” (i.e. the term “only” is removed in dependent claim 4).  It is unclear whether claim 4 requires  “at least one of the cutting piece or a cutting pattern is only partially included in the section” or not.  Once the applicants narrow independent claim 1 by reciting “only partially included”, applicants cannot broaden dependent claim 4 by reciting “partially included”.
	Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 4.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Aminpour et al. (US 9,782,906 B1)
As to claim 1, Aminpour discloses a method for cutting cut pieces, the cut pieces forming a cutting pattern, including the steps of:
Cutting the cut pieces (501, 502, 503, 504, 505, 506, 507, 508, 509, 510, 520, 521, 523, 524), wherein the pieces are arranged in a rectangular (292, 292A, 292B), repeating section of a continuous material web, wherein at least one of the cut pieces or at least one cutting pattern (508 and/or 510) is only partially included in the repeating section (See Fig 2: Note: order #1113, Order #4321 or Order #917 is repeated, Order #1437, Order #4343 or Order# 4394 is NOT repeated since there is only 1 unit in Figure 2; Fig 5A-5B, Fig 6; Note: cut pieces 508 and 510 are identical and repeated; cut piece 503 is repeated in 292A and 292B; cut piece 504 is not repeated);
And wherein a maximum number of cutting patterns to be cut, a section length (i.e. size) or material waste to be achieved are predetermined input parameter (Fig 4 different size specification of the pattern; . reduce scrap or reduce waste; See col. 2 lines 15-27; col. 5 lines 5 lines 5-31, Fig 4, Fig 5A-5B; col. 2 lines 14 to line 27; col. 4 lines 15-34; col. 9 lines 49-67; col. 12 lines 25-35, col. 18 lines 56-67).
Aminpour does not disclose a predefined length of the material web for a complete arrangement of all cutting parts of a cutting pattern is used as an input parameters.  Therefore, Aminpour teaches a predefined length of the material web for a complete arrangement of all cutting parts of a cutting pattern is disregarded.

As to claim 2, Aminpour discloses the material web is woven technical textile (col. 3 lines 8-18; col. 6 lines 3 to lines 25)
As to claim 3, Aminpour discloses the material web is made of one of the following material: a woven technical textile, paper or a non-woven fabric (col. 3 lines 8-18; col. 6 lines 3-25)
As to claim 4, Aminpour discloses wherein, before the cutting step, the cut pieces are arranged in the repeating section of the endless material web, said arranging comprising the following steps:
- calculating a space requirement of the cut pieces in the section of the material web for at least one arrangement variant of the cut pieces in this section, wherein at least one of the cut pieces or a cutting pattern is partially included in the section (Fig 2, Fig 3, Fig 4, Fig 5A-5B; 
- selecting the arrangement variant of the cut pieces (292A, 292B) for this section on the basis of the result of the calculating step (Fig 5A-5B) (col. 2 lines 1440, col. 2 lines 55 to col. 3 lines 7, col. 3 lines 60 to col. 4 lines 67).

As to claim 5, Aminpour discloses the selected arrangement variant is applied to all of the repeating sections (See Fig 2, for example order #1113 is repeated because it comprises 100 units of reference 292; or Order # 4321 is repeated because it comprises 5 units, col. 6-7).
As to claim 6, Aminpour discloses the calculation of the space requirement of the cut pieces in the section of the material web is carried out on the basis of a single-type arrangement of the cut pieces in the section as an arrangement variant (Fig 2: Note: Order #1437; Order # 4343 or Order # 4393 comprises 1 (single) unit; col. 4; col. 6 lines 40-57, col. 7 lines 43-64, col. 9 lines 28 to col 10 lines 59; ).
As to claim 7, Aminpour discloses the calculation of space requirement of the cut pieces in the section of the material web is carried out on the basis of a subset of different cut pieces (501, 502, 503, 504, 505, 506, 507, 508, 509, 510, 520, 521, 523, 524)in the section as an arrangement variant (Fig 5A-5B; col. 12 lines 35 to col. 13 line 15).
As to claim 8,  Aminpour discloses the selection of the different cut pieces is based on a subset according to an area of the cut pieces and/or a shape of the cut piece (Fig 2; Fig 5A-5B; col. 12 lines 35 to col. 13 line 15).
As to claim 9, Aminpour discloses the calculation of the space requirement of the cut pieces in the section of the material web is carried out on the basis of all cut piece of at least one cutting pattern in the section as an arrangement variation (Fig 5A-5B; col. 12 lines 35 to col. 13 line 15, Fig 4, Fig 2).
As to claim 10, Aminpour discloses the selection of the arrangement variant is carried out as soon as a predefine threshold value for the material waste is reached (i.e. reduce scrap or reduce waste; See col. 2 lines 15-27; col. 5 lines 5 lines 5-31).
As to claim 11, Aminpour discloses the selection has a predefine length which can be set as an input parameter for the method (Fig 4, Fig 5A-5B; col. 2 lines 14 to line 27; col. 4 lines 15-34; col. 9 lines 49-67; col. 12 lines 25-35, col. 18 lines 56-67).
As to claim 12, Aminpour discloses wherein a number of at least cut cutting pattern to be cut is predetermined (See Fig 2, Fig 5A-5B).
	As to claim 13, Aminpour discloses at least one of the cut pieces (508, 509 or 510) is displaced or rotted relative to another cut pieces for the arrangement of the cut pieces in a section.

Conclusion

8.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713